PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Giraldo-Wingler et al.
Application No. 14/269,181
Filed: 4 May 2014
For Drying of Organic Materials

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on second renewed petition pursuant to 37 C.F.R. § 1.137(a) to revive the above-identified application, filed on February 22, 2021.

This second renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the notice of non-compliant amendment, mailed August 31, 2016, which set an extendable period for reply of two months.  No response was received.  Accordingly, the above-identified application became abandoned on November 1, 2016.  A notice of abandonment was mailed on April 4, 2017.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 

	    whether the delay was unintentional.

On May 1, 2020, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was received along with amendments to the specification and claims and remarks, the petition fee, and the proper statement of unintentional delay.  

The original petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on August 7, 2020.

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on November 30, 2020, and was dismissed via the mailing of a decision on December 22, 2020.

With this second renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), an acceptable explanation of the period of delay has been provided.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Technology Center will be made aware of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that the application can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).